Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 25-42 and 44-45 in the reply filed on 11/16/2021 is acknowledged.  Claim 43 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, claims 25-42 and 44-45 are presently pending in this application.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-32, 36-41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (6630414) in view of Bayon et al. (2009/0036907) “Bayon”. 
Regarding claim 25, Matsumoto discloses a method of treating a medical defect (col. 25, lin. 5-8 disclose medical purpose use) comprising: at least one openworked three-dimensional knit (Figs. 11 and 15), the at least one openworked three-dimensional knit including two opposite faces, a first face 1 and a second face 2 (Figs. 11, 15 and abstract), each first and  second face being formed with one or several laps of yarns defining pores on said first and 
except for disclosing treating a hernia defect; introducing at least one openworked three-dimensional knit into a body of a patient; placing the at least one openworked three-dimensional knit at the hernial defect with the first face facing the abdominal cavity and the second face facing the abdominal wall.  However, Bayon is directed to openworked three-dimensional knits (abstract) used to teach a method of treating a hernia defect (par. 0002 and 0063); introducing at least one openworked three-dimensional knit into a body of a patient (pa. 0122); placing the at least one openworked three-dimensional knit at the hernial defect with the first face facing the abdominal cavity and the second face facing the abdominal wall (par. 0063 discloses using the knit for visceral walls and limiting the risk of wall or hernia rupture which would obviously require having the knit face the abdominal cavity and the visceral abdominal wall).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the medical purpose method in Matsumoto to include treating a hernia defect; introducing at least one openworked three-dimensional knit into a body of a patient; placing the at least one openworked three-dimensional knit at the hernial defect with the first face facing the abdominal cavity and the second face facing the abdominal wall, as 
Regarding claims 26-27, Matsumoto discloses wherein the connecting yarns are yarns from at least one lap from the laps forming the opposite faces (Fig. 15 discloses the yarns 3 extend from the laps that form faces 1 and 2) and connecting yarns are yarns from one or more laps dedicated to the formation of the spacer (as shown in Fig. 15, the yarns are dedicated to the formation of the spacer).
Regarding claim 28, Matsumoto discloses the spacer has an X-profile (Fig. 15 and col. 16, lin. 47-53). 
Regarding claims 29-32, Matsumoto in view of Bayon teaches the claimed invention of claim 25; except for wherein the first face includes r rows and n columns of stitches facing r rows and n’ columns of stitches of the second face, with at least one portion of the connecting yarns connecting a column nj of the n columns of stitches of the first face to a column (ni+x) of n’ columns of stitches of the second face, wherein x ranges from 2 to 5, and connecting a column nj of the n columns of stitches of the first face to a column (nj-x’) of n’ columns of stitches of the second face, wherein x’ ranges from 2 to 5; wherein x=x’; wherein x=x’=2; wherein x is different from x’.
However, Matsumoto does disclose a similar column and rows arrangement with connecting yarns connecting the first face to the second face (Fig. 13).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first face includes r rows and n columns of stitches facing r rows and n’ columns of stitches of the second face, with at least one portion of the connecting yarns connecting a column nj of the n columns of stitches of the first face to a column (ni+x) of n’ columns of stitches of the second face, wherein x ranges from 2 to 5, and connecting a column nj of the n columns of stitches of the first face to a column (nj-x’) of n’ columns of stitches of the second face, wherein x’ ranges from 2 to 5; wherein x=x’; wherein x=x’=2; wherein x is different from x’, since these are result effective variables that contribute to the overall knit pattern and structural integrity of the 3-D knit, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values involves only routine skill in the art and modifying the first face includes r rows and n columns of stitches facing r rows and n’ columns of stitches of the second face, with at least one portion of the connecting yarns connecting a column nj of the n columns of stitches of the first face to a column (ni+x) of n’ columns of stitches of the second face, wherein x ranges from 2 to 5, and connecting a column nj of the n columns of stitches of the first face to a column (nj-x’) of n’ columns of stitches of the second face, wherein x’ ranges from 2 to 5; wherein x=x’; wherein x=x’=2; wherein x is different from x’, would allow for a knit that provides superior structural stability and shape retainability.  In re Aller, 105 USPQ 233.
Furthermore, since applicants have not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that the first face includes r rows and n columns of stitches facing r rows and n’ columns of stitches of the second face, with at least one portion of the connecting yarns connecting a column nj of the n columns of stitches of the first face to a column (ni+x) of n’ columns of stitches of the second face, wherein x ranges from 2 to 5, and connecting a column nj of the n columns of stitches of the first face to a column (nj-x’) of n’ columns of stitches of the second face, wherein x’ ranges from 2 to 5; wherein x=x’; wherein x=x’=2; wherein x is different from x’, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claims 36-41, Matsumoto discloses the claimed invention of claim 25; except for wherein the first face includes an anti- adhesion coating thereon; wherein the anti-adhesion coating is bioresorbable; wherein the anti-adhesion coating is in the form of a bioresorbable textile; wherein the bioresorbable textile includes oxidized cellulose; wherein the anti-adhesion coating is in the form of a bioresorbable film and wherein the anti-adhesion coating is a film includes one or more of collagen, glycerol or chitosan.  However, Bayon teaches a similar method comprising includes an anti- adhesion coating thereon; wherein the anti-adhesion coating is bioresorbable (claim 24); wherein the anti-adhesion coating is in the form of a bioresorbable textile (claim 27) ; wherein the bioresorbable textile includes oxidized cellulose; wherein the anti-adhesion coating is in the form of a bioresorbable film ( claim 27) and wherein the anti-adhesion coating is a film includes one or more of collagen, glycerol or chitosan (claim 28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Matsumoto to include the first face includes an anti- adhesion coating thereon; wherein the anti-adhesion coating is bioresorbable; wherein the anti-adhesion coating is in the form of a bioresorbable textile; wherein the bioresorbable textile includes oxidized cellulose; wherein the anti-adhesion coating is in the form of a bioresorbable film and wherein the anti-adhesion coating is a film includes one or more of collagen, glycerol or chitosan, as taught and suggested by Bayon, for eliminating possible crevices within the knit (par. 064 of Bayon). 
Regarding claim 44, Matsumoto discloses wherein the pores 12 of the first face 1 and the pores 22 of the second face 2 are substantially aligned on each other providing the knit with transparence (as shown in Fig. 2).
Claims 33 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (6630414) in view of Bayon et al. (2009/0036907) “Bayon” further in view of Rousseau (2002/0133236). 
Matsumoto in view of Bayon teaches the claimed invention of claim 25 including wherein the openworked three-dimensional knit is in the form of a continuous part having a periphery (as shown in Figs. 5 and 11); except for the second face includes an additional textile layer attached thereto and the additional textile layer being provided with a central aperture, and the first face covered with an anti- adhesion coating.  However, Bayon teaches a similar method comprising an anti-adhesion coating (claims 24 and 27). Furthermore, Rousseau teaches a similar patch (Fig. 8) comprising additional textile layer 414 attached to a face 412 (Fig. 8) having a central aperture (the portion of layer 414 that receives finger; Fig. 9).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Matsumoto to include the second face includes an additional textile layer attached thereto and the additional textile layer being provided with a central aperture, and the first face covered with an anti- adhesion coating, as taught and suggested by Rousseau, for allowing ease of insertion and adjustability (par. 0022 of Rousseau) and for eliminating possible crevices within the knit (par. 064 of Bayon). 
Allowable Subject Matter
Claims 34-35 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774